Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 02/01/2021 is entered. Claims 3, 6-7. 9, 12, 15-16 and 21-22 have been amended. New claim 23 depending depend from claim 5 is added. Claim 5 is canceled. Claims 1-2 are previously canceled. Claims 3-4, 6-23 are pending for examination.
	Note: In his Remarks, the Applicant notes that claims 3-23 are pending, which is incorrect, because claim 5 is a canceled claim. Limitations of claim 5 are added to currently amended claim 3 along with new amendments to claim 3. It is to be corrected as claims 3-4, 6-23 are pending. The amendment includes an error that new claim 23 depends from canceled claim 5. Since the limitations of claim 5 are added to claim 3, claim 23 is to depend from claim 3 as the limitations of new claim 23 further qualify the limitations of canceled claim 5 and added to claim 3.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-4, 6-11, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The currently amended claim 3 recites newly added limitations, “receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item, initiating an instance of the recurring order by an the ordering system ….”, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant’s originally filed Specification, see para 0049, discloses that it is the 

 Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 6-11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 8 of U.S. Patent No. 10,319,013, hereinafter Patent ‘013, and (ii) claims 12- 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 8 of U.S. Patent No. 10,319,013, hereinafter Patent ‘013. Although the claims at issue are not identical, they are not patentably distinct from each other because (i) the limitations of claim 1 of the instant Application are included in the claim 1 of the US Patent’ 013 with variations such as describing the order as a recurring order, which is non-functional descriptive subject matter and not patentably distinct, see the comparison below, (ii) the limitations of each of claims 12 and 21 of the instant Application are included in the claims 9-10 of the US Patent’ 013 with variations such as describing the order as a recurring order, which is non-functional descriptive subject matter and not patentably distinct, see the comparison below
(i) The claim limitations of claims 3, 6-7 are included in claim 1 of Patent ‘013, see below wherein the underlined limitations of claim 1 of Patent ‘013 cover the limitations of claims 3, 6-7 of the instant application:
Claim 3 of instant Application:
3.     A method comprising:

receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item:
initiating an instance of the recurring order by an the ordering system^ for an item requiring preparation by a merchant, the order being associated with a user account;

sending, by the ordering system to a merchant device of the merchant, data describing the order for the item and data describing of a purchaser associated with the user account;

receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order;

sending, from the ordering system and to a computing device of the purchaser, the estimated completion time for the purchase order.

Claim 1 of Patent’013
1. A computer-implemented method, the method comprising: providing, by a remote ordering system and to a computing device of a remote purchaser, a listing of merchants that accept purchase orders for remotely ordered items available for pickup or delivery, wherein the remote purchaser is able to access the listing of merchants through an application executing on the computing device; sending to the computing device, a menu of items available to purchase from a merchant in the listing of merchants; 
receiving, from the computing device by the remote ordering system, data describing a purchase order for at least one item selected by the computing device from the menu of items available for purchase from the merchant and receiving data describing a location of the remote purchaser, wherein the remote purchaser is not at the location of the merchant; 
sending, by the remote ordering system to a merchant device, data describing the purchase order for the at least one item and the data describing the location of the remote purchaser; 
receiving, from the merchant device and by the remote ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the location of the remote purchaser and an amount of time needed to prepare the at least one item described in the purchase order; 
sending, from the remote ordering system and to the computing device, the estimated completion time for the purchase order; 
receiving, by the remote ordering system and from the computer device, a purchaser check-in indicating that the remote purchaser is present within the location of the merchant;
 receiving from the merchant device and by the remote ordering system, a revised estimated time of completion based on a reprioritization of the purchase order based on the purchaser check-in; sending, from the remote ordering system to the computing device or the remote purchaser an updated time of completion based on the revised estimated time of completion; 


Note: The highlighted limitations of claim 1 of US Patent ‘013 cover the limitations of claim 1 of the instant Application.
Claims 6, and 7 of the instant application recite limitations included in claim 1 of the Patent’013, and claims 8 to 11 of the instant application recite limitations included in claims 2, 4, 5, and 8 of the US Patent’ 013. Claim 4 of the instant application is directed to storing data of purchase orders, which is well-known function implemented in managing and implementing purchase orders and therefore, in view of the foregoing the claim 4 is not patentably distinct.

Claim 12 of the instant Application:
	A non-transitory computer readable medium comprising instructions stored thereon, the instructions, when executed by at least one processor are effective to cause the at least one processor to:
initiate an order for pickup, by an ordering system for an item requiring preparation by a merchant, the order being associated with a user account;
send, by the ordering system to a merchant device of the merchant, data describing the order for the at least one item and data describing a time of arrival of a purchaser associated with the user account;
receive, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the time of arrival of the purchaser and an amount of time needed to prepare the at least one item described in the purchase order;
send, from the ordering system and to the computing device, the estimated completion time for the purchase order.

Claims 9-10 of the US Patent ‘013:
A computer-implemented method, the method comprising:
 providing, by a remote ordering system to a computing device of a remote purchaser, a listing of merchants, each merchant having one or more items that are available for purchase; sending to the computing device of the remote purchaser, a menu of the one or more items that are available for purchase from a first merchant in the listing of merchants; 
receiving, by the remote ordering system from the computing device, data describing an order for at least one item from the menu that is available for purchase from the first merchant in the listing of merchants, and receiving data describing an estimated arrival time of the remote purchaser at the merchant, wherein the estimated arrival time of the remote purchaser is determined by the computing device; 
sending, by the remote ordering system to a merchant device of the first merchant, data describing the order received from the customer and the data describing the estimated arrival time of the remote purchaser; and 
receiving, from the merchant device and by the remote ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the estimated arrival time of the remote purchaser and an amount of time needed to prepare the at least one item described in the purchase order.
10. The computer-implemented method of claim 9, further comprising: sending, from the remote ordering system and to the computing device, the estimated time of completion for preparation of the order.
	
Note: The highlighted limitations of claims 9-10 of US Patent ‘013 cover the limitations of claim 12 of the instant Application. The limitations of claim 21 are similar to the limitations of claim 12.
Dependent claims 14-20 from claim 12 and dependent claims 22 of the instant Application are not patentably distinct from claims 1, 2, 4, 5, 8 of US Patent’ 013 as already discussed for dependent claims 4, 7-11 of the instant Application.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4, 6-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 3-4, 6-11 and 23 are to a process comprising a series of steps, claims 12-20 to a manufacture, and claims 21-22 are to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 3 recites:
3.     A method comprising:
	receiving, by an order system, a request from a purchaser to configure a recurring 
purchase order for the at least one item;
	initiating an instance of the recurring order by the ordering system for an item requiring preparation by a merchant, the order being associated with a user account;
	sending, by the ordering system to a merchant device of the merchant, data describing the order for the item and data describing of a purchaser associated with the user account;
	receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order;
	sending, from the ordering system and to a computing device of the purchaser, the estimated completion time for the purchase order.

	 Step 2A Prong 1 analysis: Claims recite abstract idea.
With reference claim 3, the highlighted subject matter comprising the steps of 
“receiving a request from a purchaser to configure a recurring purchase order for the at least one item, initiating the recurring order for an item requiring preparation by a merchant, the order being associated with a user account, sending to a merchant data describing the order for the item and data describing of a purchaser associated with the user account,  receiving, from the merchant, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order; sending to the purchaser, the estimated completion time for the purchase order”. The limitations, as drafted, are a part of a simple process related to commercial activity for placing recurring/repeat orders for items on a merchant via an intermediary that, under their broadest reasonable interpretation, cover performance of 
Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application.
	Claim 3 recites the additional limitations of using an ordering system, computer devices used by a purchaser and merchant for receiving order data, initialing and sending order data, receiving information on estimated time of completion of order which is prioritized based on an amount of time needed to prepare the ordered item and sending the information of estimated time for completing the purchase order. The receiving data and sending data steps by an order system, computing devices of the purchaser and merchant are recited at a high level of generality [i.e., as a general means of obtaining and sending information for implementing an order transaction] and amounts to extra-solution activity. See MPEP 2106.04 (d)(1) and 2106.05 (a) “ Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 
The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea directed to “Certain Methods of Organizing Human Activity”. The claim 3 is directed to abstract idea. Step 2A=Yes.  
Since the limitations of the other two independent claims 12 and 21 are similar to the limitations of claim 3, they are analyzed on the basis of same rationale as established for claim 3 and the combination of additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea directed to “Certain Methods of Organizing Human Activity”. Claims 12 and 21 are directed to an abstract idea.
Examiner has reviewed the dependent claims 4, 6-11, 13-20 and 22-23 based from independent claims 3, 12, and 21 respectively, they recite limitations of storing data, receiving recurring purchase orders, receiving indication of the purchaser’s arrival at check-in, sending a notification, sending estimated time of order completion, providing data on geographic maps indicating locations of customers, facilitating payments,  and placing recurring orders at fixed intervals, which all are well-understood activities of placing and purchasing orders, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea as the following:

• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).

• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and

• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .

Accordingly all pending claims 3-4, 6-23 are directed to an abstract idea. Step 2A=Yes

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components and generally linking the use of judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity in step 2A should be re-evaluated in step 2B. Here the receiving data and Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving data and information related to orders, sending information and data related to orders, storing data related to orders, acquiring, processing data related to orders, and transmitting steps using generic computer components are well-understood, routine, conventional functions when they are claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the mere receiving data and information related to orders, sending information and data related to orders, storing data related to orders, acquiring, processing data related to orders, and transmitting steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 3-4, 6-23 do not provide an inventive concept (significantly more than the abstract idea). The claims 3-4, 6-23 are is patent ineligible.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McLaughlin et al. [US 20120191522 A1], hereinafter McLaughlin.
McLaughlin discloses systems and methods for facilitating receiving orders from remote customers for fulfilment by merchants which include restaurants, food shops and other retail businesses [see paras 0024 and 0028].
Regarding claim 12, McLaughlin teaches a non-transitory computer readable medium comprising instructions stored thereon, the instructions, when executed by at least one processor are effective to cause the at least one processor to:
initiate an order for pickup, by an ordering system for an item requiring preparation by a merchant, the order being associated with a user account, send, by the ordering system to a merchant device of the merchant, data describing the order for the at least one item and data describing a time of arrival of a purchaser associated with the user account [See McLaughlin paras 0024, 0029, 0035—0037 and Figs 1-2. A central server 120 facilitates receiving purchase orders, and processing the received purchase orders from remote customers’ devices 260 and 280 with merchants such as restaurants, retail businesses devices including POS terminals 420, which corresponds to claimed merchant device. The purchase orders are associated with the purchasers’ stored account information [see para 0032, 0036, and 0068] . These orders are initiated/placed for pickup and receiving data describing a time of arrival for pickup, see para 0066, “the order queue interface can prompt store employees that an order is to be picked up shortly (e.g., highlight an order when its pickup time is close and push other orders backwards….]”, which helps to prioritize the received orders.];
receive, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the time of arrival of the purchaser and an amount of time needed to prepare the at least one item described in the purchase order [see paras the order queue interface can prompt store employees that an order is to be picked up shortly (e.g., highlight an order when its pickup time is close and push other orders backwards)……. the centralized server (120) can schedule and prioritize the orders based on the estimated/requested pickup time (in-store order and/or orders that are near their requested pick up time would be given high priority). In one embodiment, the centralized server (120) can schedule and prioritize a plurality of orders for a fulfillment location based on estimated preparation time and requested fulfillment time”. The pickup time in McLaughlin relates to the claimed arrival time.]; 
send, from the ordering system and to the computing device, the estimated completion time for the purchase order [McLaughlin teaches, see para 0067, notifying customer of any delay occurring in the preparation of the order which implies notifying completion time but with delay].

Regarding claim 13, McLaughlin teaches further to store, by the order system, data describing purchase orders that were received a plurality of merchants from the purchaser, the data including times the orders were placed, and items that were most requested [the central server 120 stores purchase history describing purchase orders from a plurality of customers that were received for merchants [see para 0032 wherein the central server 120 stores ordering history, from which ordering patterns can be inferred [see para 0050], using customer’s spending data from order history and geographic location, customer’s spending statistics [see paras 0093—0094].

Regarding claim 17, the limitations, “The method of claim 3, wherein the estimated time of completion for preparation of the purchase order is determined based at least in part on an amount of time needed by the merchant to prepare the at least one item specified in the purchase order”, are already covered in the analysis for claim 12.



Regarding claim 21, its limitations are similar to the limitations of claim 12 and accordingly it is analyzed and rejected as being anticipated by McLaughlin based on same rationale as established for claim 12.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

7.1.	Claims 3-4, 8-9, 23,  14, are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. [US 20120191522 A1], hereinafter McLaughlin in view of Allen et al. [US Patent 9,659, 310 B1], hereinafter Allen. 

McLaughlin discloses systems and methods for facilitating receiving orders from remote customers for fulfilment by merchants which include restaurants, food shops and other retail businesses [see paras 0024 and 0028].
Regarding claim 3, McLaughlin teaches a method comprising:
Receiving by an order system a request from a purchaser to configure a purchase order for the at least one item, initiating an instance of the order by the ordering system for an item requiring preparation by a merchant, the order being associated with a user account, sending, by the ordering system to a merchant device of the merchant, data describing the order for the at least one item and data describing of a purchaser associated with the user account [As analyzed in para 3 above for rejection of claim 3 under 35 USC pre-AIA  112, first paragraph, the limitations  “receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item, initiating an instance of the recurring order by an the ordering system ….”, will be further considered for Further Examination on merits  as receiving by an order system a purchase order for recurring order of at least one item and initiating the order of the recurring order.
See McLaughlin paras 0024, 0029, 0035—0037 and Figs 1-2. A central server 120 facilitates receiving purchase orders from users, placing and processing of the received purchase orders from remote customers’ devices 260 and 280 with merchants such as restaurants, retail businesses devices including POS terminals 420, which corresponds to ……. the centralized server (120) can schedule and prioritize a plurality of orders for a fulfillment location based on estimated preparation time……];
receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order [see paras 0066—0067].
McLaughlin teaches , see para 0067, notifying customer of any delay occurring in the preparation of the order and therefore it would be obvious the claimed limitation of sending, from the ordering system 120 in McLaughlin and to the computing device 260 of the remote customer coming completion time for the purchase order for pickup.
McLaughlin fails to specify receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item, initiating an instance of the recurring order by an the ordering system”,  Allen, in the same field of online ordering, teaches users requesting for recurring purchase orders and suggesting the limitations of receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item, initiating an instance of the recurring order by an the ordering system [ See Allen col.1, line 53—col.2, line 11, “ enhancing subscription services for consumable items. For example, a retailer can offer a number of different intervals in which customers can subscribe, such as weekly, monthly, every six weeks, every six months, etc. Alternatively, the customer can specify a custom interval, and the system can either implement the custom interval, or fit the user-specified interval to a nearest existing interval. The retailer can present these different intervals to customers as part of signing up for a subscription for recurring, automatic orders of an item. In one simple example, Suzy signs in to the retailer's website ….. Suzy can accept the subscription frequency recommendation and agree to subscribe to a recurring order for a two-pack of the hand soap every three months. In this way, the retailer helps Suzy more easily manage her life by reducing the number of items Suzy must remember to purchase, and the retailer can increase the likelihood of future business and plan for that business. ..’]. Therefore, in view of the teachings of Allen in the same field of endeavor of online commerce and placing orders, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have incorporated the concept of receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item, initiating an instance of the recurring order by an the ordering system to the method and system of McLaughlin of processing and fulfilling online orders , because as shown in Allen [col.2, lines 1-5] would help purchasers to manage their lives better by reducing the number of items thy have to remember to purchase and would help the retailers to increase the future business and plan for it.

Regarding claim 23, the limitations, wherein the request from the purchaser to configure the recurring purchase order for the at least one item is to automatically place the order at a specified interval” are continuation of the limitations recited in claim 3 and are already covered in the analysis of claim 3 above.

Regarding claim 4, McLaughlin teaches that the central server 120 stores purchase history describing purchase orders from a plurality of customers that were received for merchants [see para 0032 wherein the central server 120 stores ordering history, from which ordering patterns can be inferred [see para 0050], using customer’s spending data from order history and geographic location, customer’s spending statistics [see paras 0093—0094]. From this McLaughlin’s teachings it would be obvious at an ordinary skilled in the art at the time of the Applicant’s invention that the stored purchase data can include times the orders were placed, and items that were most requested, because in order to decide providing coupons to customers in McLaughlin such data will be relevant.



Regarding claim 9, McLaughlin suggests the limitations, “The method of claim 3, wherein the estimated time of completion is adjusted based on a delay parameter specified by the merchant”, ,see para 0067 “ the central servers (120) provide delay notifications to customers when there is an expected delay in order fulfillment (e.g.,…….”].

Regarding claim 14, which depends from claim 12 recites limitations “receive, by the order system, a request from a purchaser to configure a recurring purchase order for the at least one item”, which is already covered in the analysis of claim 3 above. Accordingly, claim 14 is unpatentable over McLaughlin in view of Allen, as analyzed for claim 3.

7.2	Claims 6-7, 10-11, 15-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Allen in view of DE 202012100620 published 08/02/2012 and cited in the IDS filed 11/27/2015 claiming priority to US Provisional Application 61563022 filed 11/22/2011 to Henderson et al, cited in IDS filed 11/27/2015 of the parent Application 14311176, filed 06/20/2014, now U.S. Patent #10319013. As in the parent Application, Examiner has used the Provisional Application, hereinafter Henderson

Regarding claim 6, McLaughlin in view of Allen teaches and renders obvious all the limitations of claim 3, as analyzed above. McLaughlin combined with Allen does not specifically teach that the method of claim 3, comprising receiving, by the ordering system and from the 
14, lines 25—31, “FIG. 5 is a diagram of an example application view 504 of a user that has opened a tab at a merchant inside the predetermined distance from the merchant. This view can show the name of the merchant or the merchant’s logo 506. In some implementations, because the user's credit card is already in the card less payment system, the user does not need to physically give a credit card to the merchant. For example, once a user named John Smith 30 wants to checkout with a few items, John Smith can pay by verbally telling a cashier "Put it on John Smith" 508. The cashier can verify John's identity as described above. “). As analyzed above for claim 3 McLaughlin in view of Allen teaches that a central server 120 [corresponding to the claimed ordering system] enables customers from remote locations to place purchase orders for food items at restaurants for pick-up, as analyzed for claim 3, and making payments for them using credit cards [see McLaughlin para 0027 discloses use of credit cards for payment]. In view of the teachings of Henderson, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified McLaughlin/Allen as applied to claim 3 to incorporate the concept of receiving, by the central server and from the computer device of the customer, a purchaser check-in by making payment using a credit card indicating that the purchaser is present within the location of the merchant, because that will help the restaurant to be ready for pick-up of the order by the customer and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	Regarding claim 7, the limitations, that the method of claim 6, comprising sending, from the ordering system and to the merchant device, a notification of the purchaser check-in, and a prompt to provide the at least one item to the purchaser.”, are similar to the limitations covered 

Regarding claim 10, McLaughlin in view of Allen teaches and renders obvious all the limitations of claim 3, as analyzed above. McLaughlin in view of Allen teaches that a central server 120 [corresponding to the claimed ordering system] enables customers from remote locations to place purchase orders for food items at restaurants for pick-up, as analyzed for claim 3, but does not teach providing, by the system and to the merchant device, data describing a geographic map that indicates respective geographic locations of one or more customers that have placed purchase orders with the merchant.  McLaughlin in view of Allen in view of Henderson, as analyzed above for claim 6 teaches that customers place orders from their remote locations and come to pick up orders wherein estimated preparation time is based upon the  customer location. Henderson further teaches providing, by the system and to the merchant device, data describing a geographic map that indicates respective geographic locations of one or more customers that have placed purchase orders with the merchant [see Fig.6 and page a5, line 23-page 16, line 3, wherein a location of a customer is displayed on a geographic map corresponding to a merchant’s location]. Therefore, in view of the teachings of Henderson it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the teachings of McLaughlin in view of Allen as applied to claim 3 to incorporate the concept of providing to the merchant device, data describing a geographic map that indicates respective geographic locations of one or more customers that have placed purchase orders with the merchant, because as shown in McLaughlin customers come from remote locations to pick up the orders at the merchants’ location and providing information on geographical location can help, as shown in Henderson to estimate the arrival time of the customer at pick-up location.



Regarding claim 11, the limitations, “that the method of claim 3, comprising
after the purchaser claims the order for the at least one item, paying for the order in a card-less transaction”, are already discussed and covered in the analysis of claim 6 in view of the combined teachings of McLaughlin in view of Allen in view of Henderson, wherein Henderson teaches making card-less payments. 

Regarding claims 15-16 and 20, their limitations are similar to the limitations of claims 6-7, and 11, accordingly they are analyzed and rejected as being unpatentable over McLaughlin in view of Allen in view of Henderson based on same rationale as established for claims 6-7, and 11.
	Regarding claim 22, its limitations are already covered in the analysis of claims 6 and 11 above, therefore claim 22 is analyzed and rejected as being unpatentable over McLaughlin in view of Allen in view of Henderson based on same rationale as established for claims 6 and 11.

Response to Arguments
8.1.	Double Patenting: Examiner has noted Applicant’s response to keep the rejection in abeyance. Since a Terminal Disclaimer is not submitted the rejection is maintained. Applicant’s arguments that the current amendments including limitations determining priority and estimated time of completion for an order based on a time of arrival of the purchaser  are non-obvious  in view of the limitations of US Patent’013 are not persuasive, because claim 9 of the patent recite these limitations.
8.2.	Rejections under 35 103:

		Applicant’s arguments with respect to claim 3, “receiving, by an order system, a request from a purchaser to configure a recurring purchase order for the at least one item; initiating an instance of the recurring order, by an the ordering system” have been considered but since they include new limitations, they required further consideration and search and accordingly are rejected in view of new combination of prior arts of McLaughlin and Allen, see above.
	Applicant’s arguments against claim 7 are found persuasive, and the rejection is withdrawn.
Applicant’s arguments against claim 9  that “ McLaughlin might disclose a delay notification, but not a delay parameter as recited in claim 9”, are not persuasive, because claim 9 recites adjusting the estimated time of completion based on a delay parameter specified by the merchant, but it does not disclose what is the delay parameter. But McLaughlin, see para 0067 [“the central servers (120) provide delay notifications to customers when there is an expected delay in order fulfillment (e.g., the central servers (120) determines there is a long order queue at a retail store and may estimate the delay based on statistical data, so that the customer can come to the store at the right time to pick up the order without have to wait)... “] which teaches that the delay notification is based on a delay parameter that there is a long queue at the pickup destination.
(iii) Claims 12 and 22: Applicant’s arguments, see page 10, that the cited prior art does not teach “receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the time of arrival of the purchaser and an amount of time needed to prepare the at least one item described in the purchase order.” are not persuasive because McLaughlin teaches these limitations [see paras 0043, and 0066—006. Para 0066 discloses, “the order queue interface can prompt store employees that an order is to be picked up shortly (e.g., highlight an order when its pickup time is close and push other orders backwards)……. the centralized server (120) can schedule and prioritize the orders based on the estimated/requested pickup time (in-store order and/or orders that are near their requested pick up time would be given high priority). In one embodiment, the centralized server (120) can schedule and prioritize a plurality of orders for a fulfillment location based on estimated preparation time and requested fulfillment time”. The pickup time in McLaughlin relates to the claimed arrival time.];

8.3.	Rejection of claims under 35 USC 101: Applicant's arguments filed 02/01/2021, see pages 7-8 have been fully considered but they are not persuasive. Applicant’s arguments, “As a preliminary matter the undersigned argues that the Examiner’s non-obvious type double patenting rejection and this 35 USC 101 rejection are not compatible. It is difficult to see how the present invention can be merely an obvious variant of a claim that overcame a 35 USC 101 rejection to gain allowance, yet this claim be considered drawn to an Abstract idea. If this claim is merely an obvious variant of a patentable claim, then this invention cannot also be drawn to an Abstract idea”, are not persuasive, because these arguments do not find any error as per “2019 PEG’, as why claims do not recite an abstract idea. Examiner has submitted a prima-facie case as per “2019 PEG” above in para 5 as why the claims are directed to an abstract idea and as per step 2A, prong 2 do not integrate the abstract idea into a practical application and as per step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Secondly the grounds of ejection under 35 USSC 101 and non-obviousness type double patenting are separate and not same. Although the claims of the instant Application at issue, as analyzed above in para 4 above, are not identical, they are not patentably distinct from each other. 

receiving a request from a purchaser to configure a recurring purchase order for the at least one item, initiating the recurring order for an item requiring preparation by a merchant, the order being associated with a user account, sending to a merchant data describing the order for the item and data describing of a purchaser associated with the user account,  receiving, from the merchant, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order; sending to the purchaser, the estimated completion time for the purchase order “ as drafted, are a part of a simple process related to commercial activity for placing recurring/repeat orders for items on a merchant via an intermediary that, under their broadest reasonable interpretation, cover performance of commercial interactions for placing orders but for the recitations of generic computer components “by an order system”, “merchant device”, and “computing device of the purchaser”. That is other than reciting “by an order system”, “merchant device”, and “computing device of the purchaser”, nothing in the claim elements precludes the steps from practically performed manually for a part of commercial activity of placing repeat or recurring/orders on merchants via an intermediary, wherein the 
Applicant’s arguments “The actually recited claim recites an integration between an ordering system and a merchant to arrive an estimated time of completion for an order, which is not an Abstract idea:, are a conclusive statement without providing any arguments as why the Examiner’s analysis is in error. Examiner has provided a prima facie case, as per “2019 PEG”, see para 5 above as why the additional limitations in combination do not impose any meaningful limits on implementing the abstract idea.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625